Citation Nr: 0534673	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  05-02 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel



INTRODUCTION

The veteran had active service from December 1986 to January 
1992.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  By an unappealed September 1994 rating decision, the RO 
denied the veteran's service connection claim because the 
evidence of record failed to show that the veteran had 
hearing loss in service.  In addition, the veteran did not 
report for the scheduled VA audiological examination.    

3.  Evidence received subsequent to the September 1994 RO 
rating decision either is duplicative, cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim, does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
veteran's claim.  


CONCLUSIONS OF LAW

1.  The September 1994 RO rating decision is final.  38 
U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1993).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for bilateral 
hearing loss is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5108, 7105(c) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 
3.159, 20.302, 20.1103 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims of Assistance of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in May 2004, the RO apprised the veteran 
of the information and evidence necessary to substantiate his 
claim, which information and evidence that he was to provide, 
and which information and evidence that VA will attempt to 
obtain on his behalf.  Quartuccio, 16 Vet. App. at 187.  The 
May 2004 VCAA notice also properly advised the veteran that 
he must submit new and material evidence in order for VA to 
reopen his claim and explained what the evidence must show to 
support his claim for service connected compensation 
benefits.  New and material evidence was defined as evidence 
that is submitted to VA for the first time that pertains to 
the reason that the claim was previously denied.  In 
addition, new and material evidence must raise a reasonable 
possibility of substantiating the claim.  Furthermore, the 
Board observes that the May 2004 VCAA notice specifically 
asked the veteran to send any evidence in his possession that 
pertained to his claim.  

Furthermore, the RO provided the veteran with a copy of the 
August 2004 rating decision, and the December 2004 statement 
of the case (SOC), which included a discussion of the facts 
of the claim, notification of the basis of the decision, and 
a summary of the evidence used to reach the decision.  The 
December 2004 SOC provided the veteran with notice of all the 
laws and regulations pertinent to his claim.  Therefore, the 
Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

The Board notes that the RO afforded the veteran a VA 
audiological examination in June 2004.  The record reflects 
that the veteran requested another audiological examination 
in January 2005 to clear up any questions about his having 
hearing loss.  Under the VCAA, VA is required to provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).  A medical examination 
or medical opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but as follows: (1) 
contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service, or has a disease or 
symptoms of a disease subject to a VA presumption manifesting 
during an applicable presumptive period, provided the 
claimant has qualifying service; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  Id.   After careful 
review of the claims file, the Board finds that VA is under 
no duty to afford the veteran another audiological 
examination.  The June 2004 VA audiological examination 
report has been reviewed and is considered adequate for 
evaluating the veteran's claim.  The examiner clearly 
described the basis for the findings entered and the Board 
does not find that another examination is necessary to 
consider his claim.  More over, VA has obtained the veteran's 
private treatment records that additionally provide 
evaluations of his hearing and notes that the March 2004 
report from R. E. Goble, M.D., noted that the veteran's 
audiogram was completely within normal limits.  

Based on the foregoing, the Board finds that the requirements 
under the law pertaining to new and material evidence claims 
have been met.  Accordingly, the Board will proceed with 
appellate review.  


II.	New and Material Evidence 

Evidence

In April 1994, the veteran filed a claim (VA Form 21-526) of 
service connection for hearing loss.  The RO denied the 
veteran's service connection claim in a September 1994 rating 
decision because the evidence of record did not show hearing 
loss in service.  In addition, the veteran did not report for 
a VA audiological examination and was to inform VA when he 
was able to report for such an examination.  In 
correspondence dated in September 1994, the RO notified the 
veteran of its September 1994 rating decision and advised him 
of his rights to appeal the decision.  The veteran did not 
appeal the RO's decision, and it became final.  

The RO considered the following evidence prior to rendering 
its September 1994 rating decision denying the veteran's 
claim.

The veteran's service medical records show bilateral hearing 
within normal limits.  No complaints, treatment, or diagnoses 
of hearing loss were shown.    

The DD Form 214 shows that the veteran served as a radioman.  

In August 1994, the veteran informed VA that he was unable to 
report for a scheduled VA examination.  He explained that he 
was apprehensive about asking for more time off of work and 
would inform VA when he would be able to report for an 
examination.       

The following evidence was associated with the claims file 
after the September 1994 rating decision. 

An April 2002 VA treatment record shows that the veteran 
expressed a preference for learning by hearing information 
with regard to his patient education.  

In August 2003, the veteran presented to a private ENT clinic 
with complaints of right ear pain.  The examiner noted that 
the veteran did not have any otologic symptoms of hearing 
loss, otorrhea, or tinnitus.  

The March 2004 private treatment records from the ENT clinic 
note that an audiogram of the veteran was "within normal 
limits."  

The March 2004 private audiogram shows pure tone thresholds 
exhibited by the veteran were depicted by graph and were not 
interpreted in decibels for each frequency depicted in the 
audiogram.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(the Board may not interpret graphical representations of 
audiometric data). 

On March 23, 2004, the private ENT examiner noted that the 
veteran presented with complaints of dizziness but denied any 
hearing change.  The examiner reported that the veteran's 
audiogram was completely within normal limits.

In an April 2004 statement, the veteran requested that his 
hearing loss claim be reopened.  He explained that he felt 
that he had lost some of his hearing while serving on active 
duty in the military.  Specifically, he reported that 
prolonged hours wearing headphones while working as a 
communications specialist, explosions from live 
demonstrations, weapon fire, and live fire while in Desert 
Storm contributed to his hearing loss.  

The June 2004 VA audiological examination report shows that 
the veteran complained of hearing loss.  He denied any major 
hearing problems at the time.  Audiometric results exhibited 
by the veteran showed pure tone thresholds, in decibels, as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
35
LEFT
20
10
10
10
30

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.

After reviewing the veteran's claims file and conducting 
diagnostic and clinical testing, the VA examiner concluded 
that the veteran had normal hearing for rating purposes.  She 
explained that the veteran's word recognition was poorer than 
would be expected considering pure tone thresholds.  She 
additionally noted that the veteran's word recognition scores 
were not indicative of true organic hearing and should not be 
used for rating purposes.  

In his VA Form 9, the veteran reiterated that he had a 
current hearing loss.  He cited the June 2004 speech 
recognition scores as evidence of such hearing impairment.  
He also requested that another VA examination be conducted to 
clarify any doubt regarding his current hearing loss.  

Legal Criteria 
 
As a preliminary matter, the Board notes in Barnett v. Brown, 
8 Vet. App. 1 (1995), affirmed 83 F.3d 1380 (Fed. Cir. 1996), 
it was determined that the statutory scheme in 38 U.S.C.A. 
§§ 5108 and 7104 establishes a legal duty for the Board to 
consider new and material issues regardless of the RO's 
actions.  The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.  As such, the Board must make its own 
determination as to whether new and material evidence has 
been presented to reopen the bilateral hearing loss claim.  

Under an earlier version of 38 C.F.R. § 3.156(a) (2001), 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  

The definition of "new and material evidence" was revised 
in August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45, 620 (Aug. 29, 
2001).  The veteran's application to reopen his claim for 
entitlement to service connection for bilateral hearing loss 
was initiated in April 2004.  Thus, the new definition of 
"new and material evidence" is applicable to his claim. 

Analysis

The statements by the veteran, the VA treatment records, and 
the private treatment records from the ENT clinic dated from 
August 2003 to March 2004, and the June 2004 VA audiological 
examination report each constitute new evidence as they were 
not previously considered in connection with the veteran's 
service connection claim, however, they are not material.  
The aforementioned new evidence presents no reasonable 
possibility of substantiating the veteran's claim because it 
fails to show that the veteran currently demonstrates 
bilateral hearing loss.   

The Board acknowledges the veteran's assertion that the 
speech recognition scores shown in the June 2004 VA 
audiological examination report demonstrate that he currently 
has bilateral hearing loss.  While the speech recognition 
scores for the left and right ears were 92 percent at the 
June 2004 VA audiological examination and such results would 
normally meet the criteria for establishing bilateral hearing 
impairment as the veteran contends, the VA examiner concluded 
that the scores were not indicative of true organic hearing 
and directed that they not be used for rating purposes.  The 
June 2004 audiometric results do not demonstrate that the 
veteran currently has a bilateral hearing impairment for VA 
compensation purposes.  38 C.F.R. § 3.385 (2005).  The March 
2004 report from Craig Foss, M.C.D. was not interpreted and 
the later March 2004 report from Richard E. Goble M.D., from 
the ENT Clinic stated that the veteran's audiogram was 
completely within normal limits.  Consequently, the Board 
finds that the evidence, including the June 2004 VA 
audiological examination report does not present a reasonable 
possibility of substantiating the veteran's claim because it 
does not show that the veteran has a bilateral hearing loss 
disability as defined by VA regulation for compensation 
purposes.  The Board also finds that the June 2004 examiner 
was clear in interpreting the evidence and providing a 
rational for not accepting the word recognition scores.  As 
discussed above, the Board does not find that an additional 
VA examination is necessary at this time to evaluate the 
veteran's claim of service connection.    

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted and the claim is not 
reopened.  In reaching this conclusion, the Board notes that 
under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for bilateral 
hearing loss is not reopened and the appeal is denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


